Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 16, 2009 DREYFUS INVESTMENT PORTFOLIOS -Dreyfus MidCap Stock Portfolio SUPPLEMENT TO STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2008 The following information supersedes and replaces any contrary information contained in the section of the Statement of Additional Information entitled Management Arrangements Portfolio Management. As a result of the merger of Franklin Portfolio Associates LLC into Mellon Capital Management (MCM), Michael Dunn, Oliver Buckley, Langton C. Garvin and Patrick Slattery became dual employees of Dreyfus and MCM on January 1, 2009.
